Title: From James Madison to Frederick C. Schaeffer, 8 January 1820
From: Madison, James
To: Schaeffer, Frederick C.


Revd. Sir
Montpr. Jany. 8. 1820
I have recd. your favor of Decr. 30. with a copy of the Report from the Come. to the managers of the Society for the prevention of Pauperism in N. York.
To provide employment for the poor and support for the indigent is among the primary, & at the same time not least difficult cares of the public authority. In very populous Countries the task is particularly arduous. In our favored Country where employment & food are much less subject to failures or deficiencies the interposition of the public guardianship is required in a far more limited degree. Some degree of interposition nevertheless, is at all times and every where called for. In the Cities, as the most crowded spots, this has been most the case; and in N. York, as appears, is in a greater degree, the case, at present than elsewhere, or than is usual there. The causes of this peculiarity are satisfactorily explained in the Report: And among them, as was to be presumed, is the disproportionate resort thither of the poor of foreign Countries.
Of the remedial measures suggested, I can not be a competent Judge, so many local considerations being involved. I can say however that the general view taken of the subject, and the vein of good sense conspicuous in the Report, authorize a reliance on the judgment which dictated it, with respect to details on which it wd. be presumptuous in a stranger to decide. I beg you to accept my thanks for your polite communication and a return of the good wishes with which you accompanied it.
